Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
          Status of claims: claims 1-19 and 21 are pending.  
          The amendment filed 2/8/2021 does not contain amendment to the pending claims. 
Claim 20 was canceled by the amendment filed 11/28/2018. Claims 1-19 and 21 are under examination.  
Continuation data and claimed benefit
This application is a CON of 14095451 filed 12/30/2013 (now US Pat. No. 9725498), which is a CIP of 12804306 filed 7/19/2010 (now US Pat. No. 8618250) which claims benefit of a prior-filed application 61335432 filed 1/7/2010 and 61271218 filed 7/17/2009 under 35 U.S.C. 119(e). The provisional application 61271218 has full support for the elected invention (see below).
   Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
           Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 11 lacks antecedent basis for “the polymer matrix” in claim 9 from which claim 11 depends.

            Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 1, 5-9, 15 and 16  are rejected under 35 U.S.C. 103(a) over as obvious over US 20070099244 (‘244) and Raynal et al. (J. Biol. Chem. (2005) 281, 3821-3831).
‘244 discloses a synthetic collagen like polypeptide comprising inhibitory sequence (an integrin binding motif) “GFPGER” (SEQ ID NO:6) (claim 1) ([0034] and ref claim 24 of ‘244)  that inhibits the integrin-collagen binding ([0029], lines 7-9, ‘244) wherein the sequence  is in a triple helical structure ([0034], ‘244). The “synthetic collagen like polypeptide” (‘244) has a triple helical structure ([0032], lines 1-6, ‘244) which is equivalent to instant “triple helical backbone” in claim 1.  
The sequence “GFPGER” is a motif (collagen like peptide) capable of binding integrin, e.g., α1β1 and α11β1 (claims 1, 6) (see [0032], lines 19-20 and 24-25; and ref claim 25 of ‘244). The “GFPGER”  reads on instant “GX1Y1GX2Y2” wherein X1 is F; Y1” is “P”; “X2 ” is E; and Y2 is K or N (claim 1) in the instant sequence “GXX GX1Y1GX2Y2 GXX” (instant SEQ ID NO:13, claim 1) wherein X is any amino acid. It is noted that ‘244 teaches that Y2 is R; yet, the obviousness for Y2 being K is established by combination of ‘244 and Raynal (see below).
In “GFPGER”, “GER” is critical for integrin binding (claim 1) (see [0008], lines 23-24, ‘244).  Thus, the “collagen like polypeptide” comprising the motif “GFPGER” has ability of binding integrin (as applied to claim 1) wherein the ‘integrin” is a collagen ligand (claim 6). The α1β1 integrin (claims 6, 7) (see ref claim 24-25 of ‘244). It has been well known that repeating Gly-X-Y sequence  (wherein X often is proline and Y is hydroxyproline) acts as collagenous domain having characteristic triple helix structure  ([0006], lines 5-8, ‘244).  The synthetic collagen like polypeptide (‘244) has such the triple helix structure (see below the following section) and is non-toxic (claim 1) due to its in vivo applications ([0038], lines 7-8, 244). 
The teaching  of the “collagen-like peptide” (‘244) comprising the integrin-binding motif “GFPGER” (which is not lone but rather it is flanked by a region) is the following.  	
Since the “synthetic collagen-like peptide” contains the critical GER motif in “GROGER” ([0023], lines 12-16, ‘244) and one of examples of said “synthetic collagen-like peptide” is SEQ ID NO:21 ([0032], lines 1-5, ‘244) “GPXGPXGPX-GRXaaGER-GPXGPXGPX”, wherein “Xaa” is hydroxyproline “O”; then, GRXaaGER becomes “GROGER”, and since “GFPGER” also contains the critical “GER” sequence, considering SEQ ID NO:21 as backbone sequence of the “synthetic collagen-like peptide” comprising flanking sequences of GPXGPXGPX, it would have been obvious to replace GROGER by “GFPGER”; i.e., the resultant of the replacement would be the “synthetic collagen-like peptide” comprising “GFPGER” (i.e., GPXGPXGPX-GFPGER-GPXGPXGPX).
Moreover, ‘244 has suggested that a shorter peptide can be designed to be flanked by three GPO repeats (wherein “O” stands for hydroxyproline) (see [0063], lines 2-4, ‘244); indeed, ‘244 has set forth one of examples of the synthetic collagen-like peptide of SEQ ID NO:21 that has triple helical structure ([0032], lines 1-6) and contains three GPO at each side of the integrin-binding motif “GROGER” (i.e.,“GPOGPOGPO-GROGER- GPOGPOGPO”). One skilled in the art would have readily known that three GPO in the sequence determine triple helices’ formation, since it has been well known that the characteristic triple helix structure of collagenous domain are formed/determined by the repeating Gly-X-Y, wherein X is proline and Y is hydroxyproline ([0006], lines 5-8, ‘244), i.e., formed/determined by the repeating “GPO” sequence. Thus, ‘244 has provided rationale for inserting  “GFPGER” (an “inhibitor” of integrin-collagen interaction) into the above-mentioned collagen-like peptide wherein the GFPGER motif sequence is flanked by GPO repeats”.  
The GFPGER can be modified by conservative amino acid substitution (R to K) to result in GFPGEK (see below for further discussion). As result, the modified product “GFPGEK” flanked by GPO reads on instant SEQ ID NO:13 (claim 1).

 ‘244 does not expressly teach that the integrin-binding motif “GFPGER” is “GFPRGK” which reads on the subsequence “GX1Y1GX2Y2” in instant SEQ ID NO:13 (claim 1) which is capable of binding α1β1 integrin (see [0032], and ref claims  16-18 of ‘244).
However, it is has been known in the integrin-collagen art (Raynal) that GEK motif  can be substituted for GER and resultant product containing GEK retains binding to α1β1 integrin as   as well as to the motif containing “GER” (p.3821, 2nd paragraph, lines 13-14, Raynal). As such, the “GFPGER” becomes “GFPRGK” which reads on “GX1Y1GX2Y2” in the instant sequence “GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13 of claim 1) wherein X1 is F; Y1” is “P”; “X2 ” is E; and Y2 is K.
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrin binding motif/sequence “GFPGER” by making conservative substitution of Lys (K) for Arg (R) which results  in “GFPGEK”. This is because both  “GFPGER”  and “GFPGEK” binds the integrin α1β1, and because the integrin art (Raynal) has taught “GER” motif can be substituted by “GEK” without substantially influencing its binding to the integrin α1β1 (see above).Therefore, one of skilled in the art would have substituted “GFPGEK” for “GFPGER” and would have tested its ability of binding the α1β1 integrin as well as compared it with cognate sequence “GFPGER” and would have applied the peptide comprising the “GFPGEK” for its use in cell adhesion, migration, proliferation and differentiation as well as angiogenesis, platelet aggregation based on integrin-collagen interaction (see abstract; and [0007], lines 11-15, ‘244) with reasonable expectation of success.  

Alternative, it would have been obvious to try in light of the combined references ‘244 and Raynal teachings (see above), because choosing the “integrin α1β1 binding motif” “GFPGEK” acting as an alternative choice of “GFPGER” that is the “integrin α1β1 binding motif” as well which meets predictability regarding the integrin binding functionality and the reasonable expectations by those of ordinary skill in the art.

The following is the obviousness of claims 5-9 and 15-16 over ‘244
It has been well known in the art that collagen triple helix structure formed by repeating Gly-X-Y sequence wherein X often is proline (“P”) and Y is hydroxyproline (“O”) (see [0006], lines 5-8, ‘244), i.e., “Gly-X-Y” is “GPO”. Since in “GFPGER” the motif  “GER” is critical for integrin binding ([0008], lines 23-24, ‘244), introducing the triple helical structure having the integrin binding motif GFPGER that is flanked by the “GPO” repeating sequences (see above)  into SEQ ID NO:21 (collagen-like peptide) would result in the altered collagen-like peptide in which the integrin (a collagen ligand) binding affinity is enhanced by “GFPGER”, as applied to claim 5. 
The sequence “GFPGER” (‘244) specifically binds α1β1 integrin (claims 6, 7) (see ref claim 24-25 of ‘244 and [0032], last eight lines, ‘244).
‘244 teach recombinant collagen-like polypeptide ([0029], lines 6-7; and ref claim 20 of  ‘244) and teach purification of recombinant collagen (example 2). Since the modified SEQ ID NO:21 polypeptide comprises the triple helical structure sequence “GFPGEK”, it is reasonably expected that the collagen-like polypeptide purified has a higher melting temperature than an unmodified triple helical backbone peptide (claim 8) for the reasons set forth below.




Since the triple helical backbone collagen-like protein should have inherent capability of binding fibronectin (claim 15) because fibronectin interacts with the integrin (see p.3821, left col., lines 13-14, Raynal) while the collagen-like protein binds the integrin, wherein the fibronectin may be in an acellular matrix derived from mammals (claim 16) as evidenced by [0011], last four lines of instant specification, claims 15 and 16 are rejected.
‘244 discloses that the synthetase collagen like polypeptide comprising the sequence “GFPGER” (which inhibits integrin interaction with collagen, see [0038]) thereby supporting  s extracellular matrix assembly (se ref claims 23, 26 and 27 of ‘244), as applied to claim 9.  

Therefore, the combination of the references’ teachings renders the claims prima facie obvious.  

The applicants’ response to the above 103 rejection
The response filed 2/8/2021 asserts that the sequence “GFPGER” disclosed by ‘244 (Hook) is  not the claimed sequence (claim 1)  as it does not read on the claimed sequence “GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13) set forth in claim 1, wherein each residue X1, Y1,  X2  and Y2 is defined in the Claim 1, and submits that ‘244 does not identically disclose the claimed sequence (page 8-9, the response).
The applicants’ arguments are found not persuasive. It is noted herein that the rejection of claim 1 is under 35 USC 103(a) and ‘244 is an obviousness art but not an anticipatory art in light of the applicants’ assertion “244 does not identically disclose …”. 
It has been well known in the art that collagen triple helix structure formed by repeating Gly-X-Y sequence wherein X often is proline (“P”)and Y is hydroxyproline (“O”), see [0006], lines 5-8, ‘244), wherein said “Gly-X-Y” is equivalent to the “GXX” (i.e., GPO) in the applicant’s argument. Accordingly, ‘244 has provided the examples (SEQ ID NO: 19 and 21) of the synthetic collagen-like peptides having triple helix structure wherein the “center 6 amino acids”, which are the integrin-binding motifs “GFOGER” (in SEQ ID NO:19) and  “GROGER” (in SEQ ID NO:21), are flanked by the repeating triple GPO (i.e., GXX) sequence (see 
As discussed in the above 103 rejection, it is has been known in the integrin-collagen art (Raynal) that GEK motif  can be substituted (conservative  substitution) for GER and that the resultant product containing GEK retains binding capability to α1β1 integrin (p.3821, 2nd paragraph, lines 13-14, Raynal). As such, the “GFPGER” cognate “GFPRGK” reads on “GX1Y1GX2Y2” in the instant sequence “GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13 of claim 1) wherein X1 is F; Y1” is “P”; “X2 ” is E; and Y2 is K.
Thus, it would have been prima facie obvious to one of ordinary skill to modify the integrin binding motif/sequence “GFPGER” by making conservative substitution of Lys (K) for Arg (R) to obtain “GFPGEK”, because both  “GFPGER”  and “GFPGEK” binds the integrin α1β1, i.e., they are obvious functional variation from each other. Thus, one of skilled in the art would have substituted “R” in “GFPGEK” by “K” to generate “GFPGEK” within the collagen-like peptide and would have readily tested/characterized its integrin (α1β) capability thereof and feasibly used said peptide in cell adhesion, migration, proliferation and differentiation as well as angiogenesis, platelet aggregation based on integrin-collagen interaction (taught by abstract; and [0007], lines 11-15, ‘244) with reasonable expectation of success.  
Alternative, it would have been obvious to try in light of the combined references ‘244 and Raynal teachings (see above), because choosing the “integrin α1β1 binding motif” “GFPGEK” acting as an alternative choice of “GFPGER” in term of the predictability in the integrin-binding and the reasonable expectations of those of ordinary skill in the art.

Additionally, the response filed 2/8/2021 asserts that ‘244 (Hook) teaches the lone GFPGER sequence unflanked by any amino acids; and thus,  '244 does not identically disclose the claimed sequence of GXX GFPGER GXX. As such the combination does not teach the claimed sequence (p., 1st paragraph, the response).
Further, the response asserts that there are 18 flanking amino acids total in collagen-like peptide sequences disclosed by ‘244 (Hook) as opposed to 6 in the claimed product invention (claim 1), and argues that instant claim 1 do not include hyroxyproline (p.9, paragraph 5, the response). The response further argues that the cited references’ teachings will not lead the skilled artisan to the combination of selecting the central 6 amino acids with the selection of a different number of flanking amino acids thereby arriving at the claimed invention. 

The applicant’s arguments are found not persuasive because of the reasons below.
‘244 has suggested that a shorter peptide can be designed to be flanked by three GPO repeats wherein “O” stands for hydroxyproline ([0063], lines 2-4, ‘244), and has provided amino acid sequence of the synthetic collagen-like peptide (SEQ ID NO:21) which comprises the GER”. Since “GFPGER”  that is integrin α1β1 binding sequence (‘244) also contains the critical “GER”, it would have been prima facie obvious for one skilled in the art to replace the GROGER  by “GFPGER” to generate the “collagen-like peptide” comprising “GFPGER” flanked by collagen like repeat “GPOGPOGPO”  with reasonable expectation of success. Thus, ‘244 has provides rationale for inserting  “GFPGER” (a shorter peptide) into the above-mentioned collagen-like peptide wherein the GFPGER motif sequence is flanked by GPO repeats”. 
Regarding the argument “there are 18 flanking amino acids total in collagen-like peptide sequence disclosed by ‘244 as opposed to 6 in the claimed invention”, this argument does not support the applicants’ position because of the open-ended transitional phrase “…comprises” before “a collagen-like repeat GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13)” in claim 1, which allows the additional amino acid residues in both sides of “GXX”.; and thus, total 18 flanking amino acids with 9 amino acids at each side of central sequence “GFPGEK” (or GFPGER) in the collagen-like peptide sequences taught by ‘244 is applicable to instant claim 1.  
As far as the argument “instant claim 1 do not include hydroxyproline” is concerned, this  argument is baseless because claim 1 define “X” is any amino acid which encompassed hydroxyproline.
As contrary to the applicant’s argument that “the cited references’ teachings will not lead the skilled artisan to the combination of selecting the central 6 amino acids with the selection of a different number of flanking amino acids”, the obviousness of choosing the integrin α1β1 binding motif “GFPGEK” (that is the mentioned “central 6 amino acids”) inserted into the collagen-like peptide (taught by ‘244) wherein the inserted “GFPGEK” is flanked by the “GPOGPOGPO” (that is collagen-characteristic repeats) over ‘244 teachings has been discussed in the above correspond section. Thus, the combination of the reference’s teaching will lead one skilled in the art to  arriving at the claimed invention of claim 1. 
Thus, the 103 rejection is maintained.

[2] Claims 2-3  are rejected under 35 U.S.C. 103 as being patentable over US 2070099244 (‘244) and Raynal as applied to claim 1 from which claims 2-3 depend, and further in view of  Humtsoe et al. (J. Biol. Chem.  (2005) 280, 13848-13857).
The teachings of claim 1 by ‘244 and Raynal has been set forth above.  
 ‘244 and Raynal do not expressly teach the collagen like polypeptide is produced in a prokaryotic expression system (claim 2) or derived from a Streptococcal protein (claim 3). 
2.
Humtsoe teaches a recombinant streptococcal collagen like protein Scl1 (abstract, lines 1-5, Humtsoe) which is recombinantly expressed in E.coli using an expression victor (see p.13849, “Experimental procedures” / “Recombinant Proteins” section), i.e., in prokaryotic expression system (claim 2) and is derived from a Streptococcal protein (claim 3). 
	It would have been obvious for one of ordinary skill in the art to recombinantly produce the collagen like polypeptide  (‘244) using a bacterial expression system. This is because  the synthetic collagen like polypeptide comprising the GFPGER or GFPGEK (see above) sequence having the triple helical structure (‘244) is chemically synthesized using by a solid phase method ([0023], last 2 lines; and [0047] of Example 6, ‘244). Yet, it is well within purview of one of ordinary skill in the art that the GFPGEK-containing polypeptide can be alternatively synthesized by conventional recombinant DAN technology using bacterial expression system as taught by Humtsoe (see above).  Therefore, it is obvious to design and make the recombinant construct (vector) that contains a nucleotide sequence encoding the amino acid sequence comprising one or more  “GFPGEK” that is obvious alternative to GFPGER  that is  the integrin α1β1 binding motif (see above discussion) which is also the common subject matter of Humtsoe (see p.13851, left col., lines 8-10). Since it has been successful to recombinantly produce the collagen like polypeptide (by Humtsoe) in bacterial host cell wherein the “collagen like polypeptide” having integrin binding ability (p.13849, left col., 2bd  paragraph, Humtose) which is the common  subject matter of ‘244, one of ordinary skill in the art would have readily constructed the expression vector for the collagen-like polypeptide (‘244) comprising the 
integrin-binding motif “GFPGEK” (as obvious functional alternative  to “GFPGER) and  would have readily recombinantly expressed/produced said collagen-like polypeptide and 
formulated it into a pharmaceutical composition comprising said collagen-like polypeptide
in order  for “integrin-collagen” interaction application such as platelet aggregation and extracellular matrix assembly ([0035], lines 10-15, ‘244) with reasonable expectation of success. 

The applicants’ response to the above 103 rejection
At pages 10-11, the response filed 2/8/2021 asserts that  the combination of references’ teachings by ‘244 (Hook), Raynal and Humtsoe does not renders claims 2 and 3 obvious because the combined references do not teach or suggest the collagen-like repeat GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13) set forth in claim 1 since GFPGEP disclosed by ‘244 does not directly read on SEQ ID NO13.  Also, the response argues that Humtsoe does not cure the deficiencies of ‘244 and Raynal. Thus, the response request withdrawal of the rejection.

1Y1GX2Y2 GXX” (SEQ ID NO:13) as defined/disclosed in claim 1 has been established by the combined teachings  of ‘244 and Raynal (see the above corresponding discussion  in the rejection; it will not be reiterated herein).  There is no deficiencies need to be cured by Humtsoe as asserted by applicants. Therefore, the 103 rejection is maintained.  

	[3] Claims 4, 10-14, 17-19 and 21 are rejected under 35 U.S.C. 103 as being patentable over US 20070099244 (‘244) and Raynal as applied to claim 1 or/and 9  from which claims 4 and 10-14, 17-19 and 21 depend, and further in view of  US 20060083730 (‘730), US 20080139477 (‘477), and US 20090169615 (‘615). 
	The teaching of claims 1 and 9 by ‘244  and Raynal has been set forth above.
 ‘244 and Raynal do not expressly teach a hybrid collagen matrix comprising an acellular mammalian matrix (claims 12, 17, 18), a collagen hydrogel matrix comprising a polymer matrix (claim 19, 10-11 and 21 ), and protein formed into a vascular graft (claims 13, 14).   
The obviousness of the synthetic collagen comprising an isolated triple helical backbone protein (claim 1) which is equivalent to “triple helical backbone protein” (claims 17, 19) has been established by the combined teachings of ‘244 and Raynal (see above corresponding discussion).  The triple helical structure (‘244) which is equivalent to instant triple helical backbone (claims 17 and 19) is the component of the composition “collagen matrix” of (claim 17) and the composition “collagen hydrogel matrix” (claim 19).  

Independent claims 17 and 19 are directed to a hybrid collagen matrix composition comprising triple helical backbone (collagen-like) polypeptide of claim 1 wherein the matrix comprises acellular derived mammalian matrix (claim 17) or a polymer matrix linked to said polypeptide (claim 19).
It has been known in the relative art (‘730) that a modified collagen protein can be conjugated via cross-linked with or linked to polyethylene glycol(PEG) hydrogel which is equivalent to instant “polymer matrix” (claims 19, 21) ([0080], lines 6-8; and [0086], lines 6-7, ‘730), as applied to claim 19, and claims 10-11. Such conjugated PEG hydrogel (matrix) allows for rapidly gelling formulation having a specified range of adhesive and cohesive properties (see [0080], lines 3-8; [0268], lines 6-7, ‘730). Since the instant specification has defined that the one or more integrin binding motifs may be one  or more GXY collagen-like repeats (page 5, lines 14-15, the specification), per this definition, “…polymer matrix are linked at the one or more integrin binding motifs…” (claim 19) is given BRI as that the “matrix” can be linked to various portion of the prior art “collagen like polypeptide “ (‘244) which comprising rich GXX (wherein one of “X” is Pro and other “X” can be or any amino acid); and thus, the above prior art teachings at to linking to polymer “PEG” (‘730) are applied to claim 19.    
advantage] that it can be formulated as a sealant and deposited over an acellular matrix implant (claims 12, 17, 18) in form of a collagen sponge or scaffold ([0041] and [0069], ‘730) implanted into a tissue lesion such as cartilage lesion/regeneration (see [0086], lines 3 and 7; [0295] and abstract, ‘730), wherein the acellular matrix implant is prepared from mammal bovine (claims 12, 17) ([0182] and [[0185], ‘730) and wherein said sealant seals and protects the wound from the exterior ([0221], last two lines, ‘730), suggesting usefulness for wound healing that is an obvious version of facilitating wound closure set forth in claim 17. 
The entire disclosure of ‘730 is directed to acellular matrix implant (see abstract, and [0019]-[0021], ‘730). Said acellular matrix implant allows for a three-dimensional expansion of chondrocytes and extracellular matrix (see [0308], ‘730) and is useful [other advantage] for cartilage or bone repairing and restoration/regeneration (claim 18) (see abstract; and [0019] and [0034], ‘730).
In addition, it has been known in the prior art (‘ 477) that the synthetic collagen-like protein ([0002], lines 1-4, ‘477), which is the common subject matter of ‘244, has a wide range of medical applications including vascular graft (as applied to claims 13, 14, 18) and wound dressing (see [0127], lines 3-13, ‘477). Thus, formulation of said “synthetic collagen-like polypeptide’ (‘244) into a vascular graft (claims 13, 18) or a lumen of a vascular graft (claim 14) would be obvious over the prior art. In addition, the collagen compound formulated in topical composition (claim 4) for topical administration has been known in the prior art (see [0013] and [0120], ‘615).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to conjugate /formulate the “synthetic triple helical collagen” (‘244), which is the modified collagen protein, with the polyethylene glycol hydrogel which in turn can be conjugated to the acellular matrix implant as taught by ‘730. This is because the polyethylene glycol hydrogel matrix governs the mechanical strength [advantage] and degradation pattern of collagen conjugated ([0267], lines 3-4, ‘730); and wherein said acellular matrix implant is biodegradable ([0103], line 2, ‘730) and useful [advantage] for medical applications, e.g., treatment of tissue (osteochondral) defect and treatment of cartilage or bone lesion (see [0031], lines 5-7; [0019] and [0034],‘730) and also useful for cartilage or bone repairing and regeneration (abstract; and [0019] and [0034], ‘730). 
Having been motivated by the above references’ teachings, one of ordinary skill in the art would have readily modified the synthetic collagen (‘244) by conjugating it with the polyethylene glycol (PEG) hydrogel (a “polymer matrix”) and/or attached it to the acellular matrix implant for various desired medical applications (see above discussion) with reasonable expectation of success. 
 Therefore, the combination of the references’ teachings renders the claims prima facie obvious.  
The applicants’ response to the above 103 rejection
At pages 11-12, the response filed 2/8/2021 argues that  the combination of the references teacnings by “244 (Hook), Raynal, ‘730 (Schmidt) ‘477 (Vaughan) and ‘615 (Pinsky) do not render the claims 4, 10-14, 17-19 and 21 obvious, because the same reasons that the combined references do not teach or suggest the collagen-like repeat GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13) set forth in claim 1 since GFPGEP disclosed by ‘244 does not directly read on SEQ ID NO13.  Thus, the response request withdrawal of the rejection.
 
The applicants’ arguments are found not persuasive because the prima facie obviousness case of claim 1 which is directed to a synthetic collagen comprising the collagen-like repeat GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13) as defined/disclosed in claim 1 has been established by the combined teachings  of ‘244 and Raynal (see the above corresponding discussion; it will not be reiterated herein).  Since the response does not particularly point out  why the ‘730. 477 and ‘615 do not render the dependent claims 4, 10-14, 17-19 and 21 obvious. The above 103 rejection is deemed proper and maintained.  

Conclusion

	  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
 

/Samuel  W. Liu/
 Patent Examiner, Art Unit 1656                                                                                                                                                                                                         May 12, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600